EXHIBIT 10.02

 

EMPLOYEE MATTERS AGREEMENT

 

This Employee Matters Agreement, dated as of January 10, 2006, is between
Alberto-Culver Company, a Delaware corporation (“Alberto-Culver”), and Sally
Holdings, Inc., a Delaware corporation (“Spinco”).

 

RECITALS

 

WHEREAS, Alberto-Culver and Spinco have entered into a Separation Agreement
dated as of the date hereof (the “Separation Agreement”) pursuant to which
Alberto-Culver will distribute to the holders of common stock, $0.22 par value
per share, of Alberto-Culver (“Alberto-Culver Common Stock”) all of the
outstanding shares of common stock, no par value per share, of Spinco (“Spinco
Common Stock”) on a pro rata basis (the “Distribution”);

 

WHEREAS, immediately following the Distribution, pursuant to the terms of the
Agreement and Plan of Merger (the “Merger Agreement”), dated as of the date
hereof, among Alberto-Culver, Spinco, Regis Corporation, a Minnesota corporation
(“Regis”), Roger Merger Inc., a Delaware corporation and a direct, wholly owned
Subsidiary of Regis (“Merger Sub”) and Roger Merger Subco LLC, a Delaware
limited liability company and a wholly owned subsidiary of Regis (“Subco”),
Merger Sub will merge with and into Spinco with Spinco continuing as the
surviving corporation (the “Merger”) and immediately following the Merger,
Spinco will merge with and into Subco (the “Subsequent Merger”); and

 

WHEREAS, in connection with the Distribution, Alberto-Culver and Spinco desire
to enter into this Employee Matters Agreement (the “Agreement”).

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
in the Separation Agreement, the parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

As used in this Agreement, the following terms shall have the meanings set forth
below. Capitalized terms used but not defined herein shall have the meanings set
forth in the Separation Agreement.

 

1.01 “Alberto-Culver Option” means an option to acquire shares of Alberto-Culver
Common Stock.

 

1.02 “Alberto-Culver Option Plan” means (a) the Alberto-Culver Employee Stock
Option Plan of 2003 and (b) the Alberto-Culver Employee Stock Option Plan of
1988.

 

1.03 “Alberto-Culver Pre-Distribution Stock Price” means the closing price per
share of Alberto-Culver Common Stock on the last full Business Day (as defined
in the Merger Agreement) occurring before (i) the Distribution Date or (ii) if
earlier, the date on which Alberto-Culver Common Stock begins to trade
“ex-dividend.”

 

1



--------------------------------------------------------------------------------

1.04 “Benefit Plans” means Pension Plans, Welfare Plans and Non-ERISA Benefit
Arrangements.

 

1.05 “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985,
as codified at Part 6 of Subtitle B of Title I of ERISA and at section 4980B of
the Code.

 

1.06 “Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

1.07 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, 29 U.S.C. §1001, et seq.

 

1.08 “Former Spinco Employee” means an individual whose employment with the
Spinco Group was terminated prior to the Distribution Time and who, subsequent
to such termination, was not employed by the Alberto-Culver Group.

 

1.09 “Intrinsic Value” means, in the case of an Alberto-Culver Option prior to
the Distribution Date, the excess, if any, of the Alberto-Culver
Pre-Distribution Stock Price over the exercise price per share of Alberto-Culver
Common Stock subject to such Alberto-Culver Option, multiplied by the number of
shares of Alberto-Culver Common Stock subject to such Alberto-Culver Option.

 

1.10 “IRS” means the U.S. Internal Revenue Service.

 

1.11 “Non-ERISA Benefit Arrangement” means each contract, agreement, policy,
practice, program, plan, trust or arrangement, other than a Pension Plan or
Welfare Plan, providing for benefits, perquisites or compensation of any nature
to any Spinco Employee or Former Spinco Employee, or to any family member,
dependent or beneficiary of any such Spinco Employee or Former Spinco Employee,
including, without limitation, disability, severance, health, dental, life,
accidental death and dismemberment, travel and accident, tuition reimbursement,
supplemental unemployment, vacation, sick, personal or bereavement days,
holidays, retirement, deferred compensation, profit sharing, bonus, stock-based
compensation or other forms of incentive compensation.

 

1.12 “Pension Plan” means any pension plan as defined in section 3(2) of ERISA,
without regard to sections 4(b)(4) or 4(b)(5) of ERISA.

 

1.13 “Restricted Stock” means shares of Alberto-Culver Common Stock held by
Spinco Employees that are subject to transfer restrictions, other than by reason
of applicable securities laws, and a substantial risk of forfeiture, including
shares granted pursuant to (a) the Alberto-Culver 2003 Restricted Stock Plan and
(b) the Alberto-Culver 1994 Restricted Stock Plan.

 

1.14 “Spinco Employee” means any individual who, at the Distribution Time, is
either actively employed by, or on an approved leave of absence from, a member
of the Spinco Group. For purposes of clarity, the person set forth on Schedule A
shall be neither a “Spinco Employee” nor a “Former Spinco Employee.”

 

1.15 “Spinco Option” means an option to acquire shares of Spinco Common Stock.

 

2



--------------------------------------------------------------------------------

1.16 “Spinco Post-Distribution Stock Price” means the value of one share of
Spinco Common Stock, which shall be equal to the product of (i) the Exchange
Ratio (as defined in the Merger Agreement) and (ii) the closing price per share
of Regis Common Stock (as defined in the Merger Agreement) on the last full
Business Day occurring before (A) the Distribution Date or (B) if earlier, the
date on which Alberto-Culver Common Stock begins to trade “ex-dividend.”

 

1.17 “U.S.” means the United States of America.

 

1.18 “Welfare Plan” means any employee welfare plan as defined in section 3(1)
of ERISA, without regard to sections 4(b)(4) or 4(b)(5) of ERISA.

 

ARTICLE II

SPINCO EMPLOYEE MATTERS

 

2.01 Employment. Each Spinco Employee shall be an employee of a member of the
Spinco Group immediately following the Distribution Time.

 

2.02 Severance Obligations.

 

(a) It is not intended that any Spinco Employee or Former Spinco Employee will
be entitled to termination or severance benefits solely as a result of the
Distribution, Merger, Subsequent Merger or any other transaction contemplated by
this Agreement or the Merger Agreement (other than payments or benefits with
respect to Spinco Employees who separate from service in connection with such
transactions). Alberto-Culver shall indemnify and hold harmless Spinco in the
event that any Spinco Employee or Former Spinco Employee obtains a final,
nonappealable judgment from a Governmental Entity declaring that such Spinco
Employee or Former Spinco Employee is entitled to severance benefits under an
Alberto-Culver severance plan or agreement solely as a result of the
Distribution, Merger, Subsequent Merger or any other transaction contemplated by
this Agreement or the Merger Agreement; provided, however, that, for the
avoidance of doubt, Alberto-Culver shall be under no such obligation with
respect to any Spinco Employee whose employment with the Spinco Group or Regis
or any of its Affiliates terminates after the Distribution. For purposes of this
Section 2.02(a), Alberto-Culver shall determine in its sole discretion whether
any judgment or determination by a Governmental Entity shall be appealed, shall
notify Spinco in writing of such determination, and shall pay or reimburse each
member of the Spinco Group for its reasonable expenses incurred in connection
with any such appeal. If Alberto-Culver notifies Spinco in writing that a
judgment or determination by a Governmental Entity shall not be appealed, such
determination shall be deemed a final, nonappealable judgment from a
Governmental Entity as set forth in the first sentence of this Section 2.02(a).

 

(b) Except as otherwise provided in Section 2.02(a) and Section 2.02(c), from
and after the Distribution Time, Spinco shall assume and be fully responsible
for, and neither Alberto-Culver nor any of its Affiliates shall have any
liability or responsibility for, any termination or severance payment or benefit
obligations with respect to Spinco Employees or Former Spinco Employees payable
after the Distribution Time, including any severance payments owed, but not yet
paid, to any Former Spinco Employee.

 

3



--------------------------------------------------------------------------------

(c) Alberto-Culver shall retain and be fully responsible for, and no member of
the Spinco Group shall have any liability or responsibility for, any termination
or severance payments or benefit obligations (i) with respect to the person set
forth on Schedule A or (ii) that become payable in connection with a termination
of employment that occurs, or a notice of employment termination that is
provided, at or prior to the Distribution Time under a Termination Agreement
among Alberto-Culver, Spinco and each of the Spinco Employees listed on Schedule
B.

 

2.03 Personnel Records.

 

(a) Subject to Applicable Laws, all information and records regarding employment
and personnel matters of Spinco Employees and Former Spinco Employees shall be
retained after the Distribution Time by Spinco in accordance in all material
respects with Applicable Laws relating to the collection, storage, retention and
disclosure of such records. Access to such records after the Distribution Time
will be provided to Alberto-Culver in accordance with Article VI of the
Separation Agreement. Notwithstanding the foregoing, Alberto-Culver shall retain
reasonable access, in accordance with Applicable Laws, to those records
necessary to Alberto-Culver’s continued administration of any plans or programs
on behalf of Spinco Employees and Former Spinco Employees after the Distribution
Time or as otherwise required by Applicable Laws for so long as said
administration continues pursuant to this Agreement or such longer period as
required by Applicable Laws. Alberto-Culver shall also retain copies of any
confidentiality and non-compete agreements with any Spinco Employee or Former
Spinco Employee in which Alberto-Culver has an interest.

 

(b) Alberto-Culver shall retain all information and records regarding employment
and personnel matters of Spinco Employees and Former Spinco Employees and in
Alberto-Culver’s possession immediately after the Distribution Time, but only to
the extent Alberto-Culver is required to do so under Applicable Laws relating to
the collection, storage, retention and disclosure of such records. Access to
such records after the Distribution Time will be provided to Spinco in
accordance with Article VI of the Separation Agreement. Notwithstanding the
foregoing, Spinco shall retain reasonable access, in accordance with Applicable
Laws, to those records necessary to Spinco’s continued administration of any
plans or programs on behalf of Spinco Employees and Former Spinco Employees
after the Distribution Time or as otherwise required by Applicable Laws for so
long as said administration continues pursuant to this Agreement or such longer
period as required by Applicable Laws. Spinco shall also retain any
confidentiality and non-compete agreements with any Spinco Employee or Former
Spinco Employee.

 

ARTICLE III

WELFARE PLANS

 

3.01 Cessation of Participation in Alberto-Culver Welfare Plans. Except as
specifically provided in this Agreement, each member of the Spinco Group shall
cease to be a participating employer in all Welfare Plans sponsored by
Alberto-Culver (the “Alberto-Culver Welfare Plans”), and participation in the
Alberto-Culver Welfare Plans will cease for all Spinco Employees and Former
Spinco Employees, if any, no later than at the Distribution Time.

 

4



--------------------------------------------------------------------------------

3.02 Spinco’s Welfare Plans. To the extent applicable to any welfare plans in
which Spinco Employees or Former Spinco Employees participate after the
Distribution Time that provide benefits similar to the benefits that had been
provided to such employees under an Alberto-Culver Welfare Plan immediately
prior to the Distribution Time (the “Spinco Welfare Plans”), Spinco shall cause
the Spinco Welfare Plans to recognize all coverage and contribution elections
made by Spinco Employees and Former Spinco Employees under the Alberto-Culver
Welfare Plans in effect for the period immediately prior to the Distribution
Time and shall apply such elections under the Spinco Welfare Plans for the
remainder of the period or periods for which such elections are by their terms
applicable, in each case to the extent practicable. All beneficiary designations
made by Spinco Employees and Former Spinco Employees under the Alberto-Culver
Welfare Plans shall, to the extent applicable, be transferred to, and be in full
force and effect under, the Spinco Welfare Plans until such beneficiary
designations are replaced or revoked by the Spinco Employee or Former Spinco
Employee who made the beneficiary designation.

 

3.03 Welfare Plan Liabilities.

 

(a) Spinco Liabilities. Spinco shall retain, and be solely responsible for, all
Liabilities incurred with respect to any Spinco Employee or Former Spinco
Employee after the Distribution Time under the Spinco Welfare Plans, and neither
Alberto-Culver nor the Alberto-Culver Welfare Plans shall assume or retain any
such Liabilities.

 

(b) Alberto-Culver Liabilities. Alberto-Culver shall continue to be solely
responsible, after the Distribution Time, for all claims for welfare benefits
(and for any Liabilities arising as a result of such claims), other than
severance plan benefits, incurred by any Spinco Employee or Former Spinco
Employee, if any, under the Alberto-Culver Welfare Plans at or prior to the
Distribution Time, whether such claims have been paid or remain unpaid as of
such date, and neither Spinco nor the Spinco Welfare Plans shall assume or
retain any such Liabilities. Claims for health benefits shall be considered to
be incurred prior to the Distribution Time if the services related to such
claims were provided prior to the Distribution Time. Claims for all other
welfare benefits shall be considered to be incurred prior to the Distribution
Time if the date of loss occurred prior to the Distribution Time.

 

(c) COBRA and HIPAA Liabilities. From and after the Distribution Time, Spinco
shall assume, and be solely responsible for, the continuation coverage
requirements under COBRA and the portability requirements under the Health
Insurance Portability and Accountability Act of 1996 (“HIPAA”) with respect to
all Spinco Employees and Former Spinco Employees and their qualified
beneficiaries, which for purposes of clarity shall exclude the person set forth
on Schedule A.

 

3.04 Flexible Spending Accounts. From and after the Distribution Time, Spinco
shall retain, and be solely responsible for, all Liabilities incurred by any
Spinco Employee or Former Spinco Employee under the flexible spending account
plan sponsored by Spinco, and Alberto-Culver shall not assume or retain any such
Liabilities.

 

3.05 Short-Term Disability Benefits. From and after the Distribution Time,
Spinco shall retain, and be solely responsible for, all short-term disability
benefits payable to Spinco Employees at or after the Distribution Time, and
Alberto-Culver shall not assume or retain any such Liabilities.

 

5



--------------------------------------------------------------------------------

3.06 Long-Term Disability Benefits. From and after the Distribution Time,
Alberto-Culver shall retain, and be solely responsible for, all long-term
disability benefits payable, at or after the Distribution Time, to (a) Spinco
Employees receiving long-term disability benefits prior to the Distribution
Time, and (b) Former Spinco Employees, and Spinco shall not assume or retain any
such Liabilities.

 

ARTICLE IV

COMPENSATION MATTERS

AND NON-ERISA BENEFIT ARRANGEMENTS

 

4.01 Cessation of Participation in Alberto-Culver Non-ERISA Benefit
Arrangements. Except as specifically provided in this Agreement, each member of
the Spinco Group shall cease to be a participating employer in all
Alberto-Culver Non-ERISA Benefit Arrangements, and participation in the
Alberto-Culver Non-ERISA Benefit Arrangements will cease for all Spinco
Employees and Former Spinco Employees at the Distribution Time.

 

4.02 Assumption of Employee Related Obligations. From and after the Distribution
Time, Spinco shall assume or retain (as applicable), and be solely responsible
for, all Liabilities related to the agreements and obligations described in
Section 4.02(a) through Section 4.02(f) and none of Alberto-Culver or any
Affiliate of Alberto-Culver or the Alberto-Culver Non-ERISA Benefit Arrangements
shall retain or have any further liability with respect to such Liabilities.

 

(a) Agreements entered into between the Alberto-Culver Group and Spinco
Employees and Former Spinco Employees, except as otherwise provided in this
Agreement. For purposes of clarity, Alberto-Culver shall retain all Liabilities
related to the Key Executive Deferred Compensation Agreement, Severance
Agreement and Termination Agreement, each between Alberto-Culver and the person
set forth on Schedule A. No Spinco Employee or Former Spinco Employee is a party
to a Key Executive Deferred Compensation Agreement with Alberto-Culver.

 

(b) Agreements entered into between the Alberto-Culver Group and independent
contractors providing services to the extent they are related to the Spinco
Business.

 

(c) All confidentiality and non-compete agreements between the Alberto-Culver
Group and Spinco Employees, Former Spinco Employees and independent contractors;
provided, however, that Alberto-Culver and Spinco shall both enjoy the rights
and benefits under such agreements, with respect to such party’s and its
Affiliates’ business operations.

 

(d) All wages, salary, ordinary compensation and commissions payable to Spinco
Employees or Former Spinco Employees after the Distribution Time, whether earned
before or after the Distribution Time; provided that no such amounts were earned
for services as an employee of a member of the Alberto-Culver Group. For
purposes of clarity, Alberto-Culver shall retain, and be solely responsible for,
all wages, salary, ordinary compensation and commissions payable to Spinco
Employees or Former Spinco Employees to the extent such amounts were earned for
services as an employee of a member of the Alberto-Culver Group.

 

6



--------------------------------------------------------------------------------

(e) All bonus and incentive compensation payment obligations, if any, payable
after the Distribution Time to Spinco Employees; provided, however, that
Spinco’s payment obligations with respect to the Alberto-Culver 1994 Shareholder
Value Incentive Plan and the Alberto-Culver Management Incentive Plan are set
forth exclusively in Section 4.03(a), and not pursuant to this Section 4.02(e).

 

(f) All Liabilities and obligations whatsoever of the Spinco Business with
respect to claims made by or with respect to Spinco Employees or Former Spinco
Employees relating to Non-ERISA Benefit Arrangements with respect to the Spinco
Business and not specifically assumed or retained by Alberto-Culver pursuant to
this Agreement. The term “Liabilities” under this Section 4.02(f) expressly
excludes any payment of any kind, including insurance coverage, indemnification
rights and common law rights, for the acts or omissions of or by any Spinco
officer, director, employee or agent, which are covered by the Separation
Agreement.

 

The parties agree to negotiate in good faith with applicable third parties to
have the foregoing obligations assumed by Spinco on terms no less favorable to
Spinco than those that apply to Alberto-Culver. Subject to the foregoing, if any
of the foregoing obligations cannot be assumed by Spinco for a reason beyond the
control of the parties hereto, including the refusal of any such third party to
agree to such an assumption, then Spinco shall reimburse the Alberto-Culver
Group for any such obligation paid by the Alberto-Culver Group, in accordance
with Section 7.03, as though it had been assumed and paid by Spinco.

 

4.03 Certain Incentive Plans; Nonqualified Deferred Compensation.

 

(a) From and after the Distribution Time, Spinco shall assume and thereafter be
solely responsible for all bonus and incentive compensation payment obligations
earned by Spinco Employees as of the Effective Time (as defined in the Merger
Agreement) under the Alberto-Culver 1994 Shareholder Value Incentive Plan and
the Alberto-Culver Management Incentive Plan. Each such plan shall be treated as
though a Change in Control, as defined in such plan, occurred as of the
Effective Time with respect to all Spinco Employees. Not later than 28 days
after the Effective Time, Alberto-Culver shall (i) determine all bonus and
incentive payment obligations earned by Spinco Employees under the 1994
Shareholder Value Incentive Plan and the Alberto-Culver Management Incentive
Plan as of the Effective Time, if any, and (ii) transfer to Spinco a cash
payment equal to 62% of such amounts, which represents the after-tax cost to
Spinco of paying such amounts.

 

(b) From and after the Distribution Time, Spinco shall assume and thereafter be
solely responsible for all deferred compensation payment obligations credited to
the accounts of all Spinco Employees and Former Spinco Employees as of the
Effective Time under the Alberto-Culver Executive Deferred Compensation Plan.
Such plan shall be treated as though a Change in Control, as defined in such
plan, occurred as of the Effective Time with respect to all Spinco Employees and
Former Spinco Employees, and, subject to the transfer set forth in the next
sentence, as soon as reasonably practicable after the Effective Time, or at such
other time as

 

7



--------------------------------------------------------------------------------

shall be required to comply with section 409A of the Code, Spinco shall pay to
each such Spinco Employee and Former Spinco Employee the amount credited to his
or her account under such plan as of the Effective Time. As soon as reasonably
practicable after the Effective Time, Alberto-Culver shall (i) determine all
deferred compensation payment obligations credited to the accounts of all Spinco
Employees and Former Spinco Employees under the Alberto-Culver Executive
Deferred Compensation Plan as though a Change in Control occurred as of the
Effective Time, and (ii) transfer to Spinco a cash payment equal to 62% of such
amounts, which represents the after-tax cost to Spinco of paying such amounts.

 

4.04 Equity Compensation Plans.

 

(a) Options Held by Spinco Employees. Each Alberto-Culver Option held by a
Spinco Employee that is outstanding as of the Distribution Time shall be
converted into a Spinco Option, effective immediately after the Distribution
Time.

 

(i) The number of shares of Spinco Common Stock subject to a Spinco Option and
the exercise price per share of Spinco Common Stock subject to a Spinco Option
shall be determined, as of the Distribution Time, in accordance with the
following conversion formula (to be interpreted and applied in such a way as to
minimize any adverse consequences of any possible application of FAS 123R and
Section 409A of the Code to such conversions):

 

(A) The Intrinsic Value of each Alberto-Culver Option shall be maintained under
each corresponding Spinco Option by setting the option exercise price of the
Spinco Option and/or the number of shares subject to such Spinco Option to
ensure that the aggregate difference between the Spinco Post-Distribution Stock
Price and the exercise price of the Spinco Option equals such Intrinsic Value.

 

(B) The ratio of the per share option exercise price of the Spinco Option to the
Spinco Post-Distribution Stock Price shall be fixed in such a way that does not
increase the ratio of the per share exercise price of the related Alberto-Culver
Option to the Alberto-Culver Pre-Distribution Stock Price.

 

(ii) Each Spinco Option shall have the same terms and conditions as the
corresponding Alberto-Culver Option to which it relates (except as adjusted as
provided herein) and shall continue to be subject to the same terms and
conditions as the applicable Alberto-Culver Option Plan; provided, however, that
for purposes of the Spinco Options, unless the context otherwise requires, all
references to “Alberto-Culver” therein shall, after the Distribution Time, be
deemed to be to “Spinco” and all references to Alberto-Culver Common Stock shall
be deemed to be to Spinco Common Stock. Alberto-Culver and Spinco shall each
take such actions as may be necessary to effectuate the provisions of this
Section.

 

Spinco Options shall become fully vested and exercisable and shall be converted
into options to purchase shares of Regis Common Stock (as defined in the Merger
Agreement) pursuant to the terms of the Merger Agreement.

 

8



--------------------------------------------------------------------------------

(b) Restricted Stock. The Alberto-Culver Board of Directors shall take all
actions reasonably necessary to ensure that, not later than the Distribution
Time, the Spinco Employees shall be fully vested in any shares of Restricted
Stock that they hold. At the Distribution Time, all shares of Alberto-Culver
Restricted Stock shall be treated the same as all other outstanding shares of
Alberto-Culver Common Stock in the Distribution, in accordance with the
provisions of the Separation Agreement.

 

4.05 Vacation and Leaves of Absence Programs. From and after the Distribution
Time, Spinco shall recognize and assume all Liabilities for vacation, holiday,
flex days and personal days off to the extent accrued by Spinco Employees before
the Distribution Time in accordance with the written policies in effect with
regard to such Liabilities during the period over which they were accrued.
Spinco shall also honor the written terms of any approved leaves of absence with
an expected duration of not more than 12 months (other than for military or
other leave protected by Applicable Law, which shall not be subject to such
limitation) after the Distribution Time to the extent such leaves are in effect
with regard to Spinco Employees at the Distribution Time.

 

ARTICLE V

QUALIFIED RETIREMENT PLANS

 

5.01 Defined Contribution Plans.

 

(a) Spinco 401(k) Plan. From and after the Distribution Time, Spinco shall
retain, and be solely responsible for, all existing and future employer
Liabilities related to the Sally Beauty Company, Inc. 401(k) Savings Plan (the
“Spinco 401(k) Plan”) and the administration thereof, and Alberto-Culver shall
not assume or retain any such Liabilities.

 

(b) Profit Sharing Plan.

 

(i) Establishment of Spinco Profit Sharing Plan. As soon as administratively
practicable after the Distribution Time, Spinco Employees shall be eligible to
participate in either (A) a defined contribution plan and trust adopted,
established and maintained by Spinco and qualified under section 401(a) and
section 501(a) of the Code or (B) a qualified profit sharing plan sponsored by a
member of the Regis Group (the “Spinco Profit Sharing Plan”). Subject to the
asset transfers described in Section 5.01(b)(ii), Spinco shall assume and
thereafter be solely responsible for all then existing or future employer
Liabilities on behalf of Spinco Employees and Former Spinco Employees related to
the Spinco Profit Sharing Plan and the administration thereof and Alberto-Culver
shall not assume or retain any such Liabilities. As soon as practicable after
the adoption or designation of the Spinco Profit Sharing Plan, Spinco shall, to
the extent applicable, submit an application to the IRS for a determination
regarding the qualification of the Spinco Profit Sharing Plan and shall take any
actions not inconsistent with Spinco’s other general commitments contained in
this Agreement and make any amendments necessary to receive a favorable
determination letter.

 

(ii) Transfer of Account Balances. As soon as administratively practicable, and
in no event later than 180 days, after the Distribution Time, Alberto-Culver

 

9



--------------------------------------------------------------------------------

and Spinco shall cooperate to cause the Alberto-Culver Profit Sharing Plan to
transfer to the Spinco Profit Sharing Plan assets having a value as of the
applicable valuation date that are equal to the value of the account balances
of, and Liabilities with respect to, all Spinco Employees and Former Spinco
Employees with an account balance, whether or not vested, under the
Alberto-Culver Profit Sharing Plan as of such valuation date. Such transferred
assets shall consist of cash, Alberto-Culver Common Stock, Regis Common Stock
(as defined in the Merger Agreement) and promissory notes for outstanding
participant loans, and shall be in accordance with section 414(l) of the Code.
Liabilities under any qualified domestic relations orders (as defined in section
414(p) of the Code) received with respect to any assets transferred to the
Spinco Profit Sharing Plan shall be transferred to Spinco at the time such
assets are transferred.

 

(iii) Past Service Credit and Vesting. With respect to all Spinco Employees and
without duplication of benefits, the Spinco Profit Sharing Plan shall (i)
recognize, to the extent applicable, all service, compensation and other
determinations that, at the Distribution Time, were recognized under the
Alberto-Culver Profit Sharing Plan for purposes of determining eligibility,
participation, vesting, and calculation of benefits for Spinco Employees, and
(ii) maintain the vesting schedule applicable under the Alberto-Culver Profit
Sharing Plan for accounts transferred from the Alberto-Culver Profit Sharing
Plan.

 

(iv) Elections and Designations. To the extent applicable, all participant
elections and beneficiary designations made by Spinco Employees or Former Spinco
Employees under the Alberto-Culver Profit Sharing Plan shall be transferred to,
and be in full force and effect under, the Spinco Profit Sharing Plan until such
participant elections and beneficiary designations are replaced or revoked by
the Spinco Employee or Former Spinco Employee who made the election or
designation.

 

(c) Alberto-Culver Stock Funds. Spinco shall, subject to the fiduciary and other
requirements of ERISA, and any other Applicable Laws, take such actions as are
reasonably necessary to ensure that any liquidation of the shares of
Alberto-Culver Common Stock held in the Spinco 401(k) Plan and Spinco Profit
Sharing Plan is orderly and periodic. During the 24-month period beginning on
the Distribution Date (or such shorter period as Spinco reasonably determines
may be required under Applicable Laws), Spinco may prohibit future purchases of
Alberto-Culver Common Stock under the Spinco 401(k) Plan and Spinco Profit
Sharing Plan but shall not require that such funds of Alberto-Culver Common
Stock be liquidated.

 

5.02 Further Cooperation. Alberto-Culver and Spinco will cooperate in good faith
in the filing of documents required by the transfer of assets and liabilities
described in this Agreement to generally effect the purposes of this Agreement
and to resolve any discrepancies or obtain any missing data for purposes of
determining benefit eligibility, participation, vesting and calculation of
benefits with respect to any Spinco Employees or Former Spinco Employees.

 

10



--------------------------------------------------------------------------------

ARTICLE VI

FOREIGN PLANS

 

At the Distribution Time, or such later date as may be required by Applicable
Laws, each Benefit Plan maintained by a member of the Spinco Group that covers
only Spinco Employees employed outside the U.S. (the “Spinco Foreign Plans”)
shall be the sole responsibility of the Spinco Group and no member of the
Alberto-Culver Group shall have any Liability with respect to such Spinco
Foreign Plan. For purposes of this Article VI, “employed outside the U.S.” means
compensated under a payroll which is administered outside the 50 United States
and the District of Columbia. For purposes of clarity, no Spinco Employee or
Former Spinco Employee employed outside the U.S. is covered by a Benefit Plan
maintained, sponsored or contributed to by Alberto-Culver or a member of the
Alberto-Culver Group.

 

ARTICLE VII

GENERAL PROVISIONS

 

7.01 Preservation of Rights to Amend. The rights of Alberto-Culver or Spinco to
amend or terminate any plan referred to herein shall not be limited in any way
by this Employee Matters Agreement.

 

7.02 Administrative Complaints/Litigation. At and after the Distribution Time,
Spinco shall assume, and be solely liable for, the handling, administration,
investigation, and defense of actions, including, without limitation, ERISA,
occupational safety and health, employment standards, union grievances, wrongful
dismissal, discrimination or human rights and unemployment compensation claims,
asserted at any time against Alberto-Culver or Spinco by any Spinco Employee,
Former Spinco Employee or any other person arising out of or relating to
employment with the Spinco Business or Spinco. Any Liabilities arising from such
actions shall be deemed Spinco Liabilities under the Separation Agreement.
Alberto-Culver reserves the right to participate, at its own expense, in the
investigation, defense or settlement of any matter to the extent it deems
reasonably necessary.

 

7.03 Reimbursement and Indemnification. The parties hereto agree to reimburse
each other, within 30 days of receipt from the other party of appropriate
verification, for all Indemnifiable Losses that each may incur on behalf of the
other as a result of any of the Benefit Plans or any of the termination or
severance obligations set forth in Section 2.02. All Liabilities retained,
assumed or indemnified against by Spinco pursuant to this Agreement shall be
deemed Spinco Liabilities, and all Liabilities retained, assumed or indemnified
against by Alberto-Culver pursuant to this Agreement shall be deemed
Alberto-Culver Liabilities, and in each case shall be subject to the
indemnification provisions of Article IV of the Separation Agreement.

 

7.04 Payment of and Accounting Treatment for Expenses. Except as specifically
provided in the Separation Agreement or as Spinco and Alberto-Culver otherwise
mutually agree, all expenses (and the accounting treatment related thereto)
through the Distribution Time regarding matters addressed herein shall be
handled and administered by Alberto-Culver and Spinco in accordance with past
Alberto-Culver and Spinco, as applicable, accounting and financial practices and
procedures pertaining to such matters.

 

11



--------------------------------------------------------------------------------

7.05 Sharing of Participant Information. Alberto-Culver and Spinco shall share,
Alberto-Culver shall cause each applicable member of the Alberto-Culver Group to
share, and Spinco shall cause each applicable member of the Spinco Group to
share, with each other and their respective agents and vendors all participant
information necessary for the efficient and accurate administration of each of
the Alberto-Culver Benefit Plans and the Spinco Benefit Plans following the
Distribution Time. Alberto-Culver and Spinco and their respective authorized
agents shall, subject to Applicable Laws and understandings regarding
confidentiality, be given reasonable and timely access to, and may make copies
of, all information relating to the subjects of this Agreement in the custody of
the other party, to the extent necessary for such administration. Spinco and
Alberto-Culver shall also cooperate to share all such information regarding any
issue relating to the compensation of Spinco Employees as may be required in
order to satisfy any requirements related to federal, state and/or local income
tax reporting (including, for purposes of preparing a Form W-2 for each such
employee) and withholding, all in accordance with the terms of the Tax
Allocation Agreement.

 

7.06 Audit Rights. Subject to the requirements of Article VI of the Separation
Agreement, for a period of 36 months from and after the Distribution Time, each
of Alberto-Culver and Spinco, and their duly authorized representatives, shall
have the right to conduct audits at mutually agreed times upon reasonable prior
notice, at their own expense, with respect to all information provided to it or
to any record keeper or third party administrator by the other party that is
relevant to this Agreement. The auditing party shall have the right to make
copies of any records at its expense, subject to the confidentiality provisions
set forth in the Separation Agreement, which are incorporated by reference
herein. The party being audited shall provide the auditing party’s
representatives with reasonable access during normal business hours to its
operations, computer systems and paper and electronic files, and provide work
space to its representatives. After any audit is completed, the party being
audited shall have the right to review a draft of the audit findings and to
comment on those findings in writing within fifteen Business Days after
receiving such draft.

 

The auditing party’s audit rights under this Section 7.06 shall include the
right to audit, or participate in an audit facilitated by the party being
audited, of any Subsidiaries and Affiliates of the party being audited and of
any benefit providers and third parties with whom the party being audited has a
relationship, or agents of such party, to the extent any such persons are
affected by or addressed in this Agreement (collectively, the “Non-parties”).
The party being audited shall, upon written request from the auditing party,
provide an individual (at the auditing party’s expense) to supervise any audit
of any such benefit provider or third party. The auditing party shall be
responsible for supplying, at its expense, additional personnel sufficient to
complete the audit in a reasonably timely manner.

 

7.07 Effect If Distribution Does Not Occur. If the Distribution does not occur,
then all actions and events that are, under this Agreement, to be taken or occur
effective as of the Distribution Date, the Distribution Time, or otherwise in
connection with the Distribution, shall not be taken or occur except to the
extent otherwise specifically agreed in writing by Spinco and Alberto-Culver.

 

7.08 Relationship of Parties. Nothing in this Agreement shall be deemed or
construed by the parties or any third party as creating the relationship of
principal and agent,

 

12



--------------------------------------------------------------------------------

partnership or joint venture between the parties, it being understood and agreed
that no provision contained herein, and no act of the parties, shall be deemed
to create any relationship between the parties other than the relationship set
forth herein.

 

7.09 No Right to Continued Employment. Nothing contained in this Agreement shall
confer on any Spinco Employee any right to continued employment with Spinco or
any member of the Spinco Group, except as expressly provided in any individual
employment agreements to which Spinco is a party, under which any Spinco
Employee has any such rights.

 

7.10 Cooperation. Alberto-Culver and Spinco shall each cooperate in good faith,
including by making personnel available to the other at mutually agreed times,
as necessary or appropriate to carry out the purposes of this Agreement.

 

7.11 No Duplication of Benefits. It is the intention of the parties that nothing
in this Agreement shall allow for any Spinco Employee to receive duplicative
benefits. Accordingly, Alberto-Culver and Spinco shall agree on methods and
procedures to prevent Spinco Employees from receiving duplicative benefits.

 

ARTICLE VIII

MISCELLANEOUS

 

8.01 Entire Agreement. This Agreement, the Merger Agreement, the Separation
Agreement and other Ancillary Agreements, including any annexes, schedules and
exhibits hereto or thereto, and other agreements and documents referred to
herein and therein, will together constitute the entire agreement between the
parties with respect to the subject matter hereof and thereof and will supersede
all prior negotiations, agreements and understandings of the parties of any
nature, whether oral or written, with respect to such subject matter.

 

8.02 Survival of Agreements. Except as specifically contemplated by this
Agreement, all covenants and agreements of the parties contained in this
Agreement will remain in full force and effect and survive the Distribution
Time.

 

8.03 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware (without giving effect to
choice of law principles thereof).

 

8.04 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (i) on the date of delivery if delivered
personally, (ii) upon confirmation of receipt if delivered by facsimile, (iii)
on the first Business Day following the date of dispatch if delivered by a
recognized next-day courier service or (iv) when received if delivered by
registered or certified mail, return receipt requested, postage prepaid. All
notices hereunder shall be delivered as set forth below, or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice:

 

(a)    If to Alberto-Culver to      Alberto-Culver Company      2525 Armitage
Avenue      Melrose Park, Illinois 60160

 

13



--------------------------------------------------------------------------------

     Fax:    (708) 450-2511      Attention:   

Chief Executive Officer

Senior Vice President and

         

General Counsel (with a separate notice

to be sent to each such person)

     with a copy to      Sidley Austin LLP      One South Dearborn St.     
Chicago, Illinois 60603      Fax:    (312) 853-7036      Attention:    Frederick
C. Lowinger, Esq.           David J. Zampa, Esq. (b)    If to Spinco to     
Sally Holdings, Inc.      3001 Colorado Blvd.      Denton, Texas 76210      Fax:
   (940) 297-4990      Attention:    Vice President and General Counsel     
With a copy at any time prior to the Effective Time to      Sidley Austin LLP  
   One South Dearborn St.      Chicago, Illinois 60603      Fax:    (312)
853-7036      Attention:    Frederick C. Lowinger, Esq.           David J.
Zampa, Esq.      And with a copy at any time from and after the Effective Time
to           Regis Corporation           7201 Metro Blvd.           Minneapolis,
Minnesota 55439      Fax:    (952) 947-7600      Attention:    President and
Chief Executive Officer           General Counsel (with a separate notice to be
sent to each such person)      And to      O’Melveny & Myers LLP      Times
Square Tower      7 Times Square      New York, New York 10036      Fax:   
(212) 326-2061      Attention:    Spencer D. Klein, Esq.           Paul S.
Scrivano, Esq.

 

14



--------------------------------------------------------------------------------

8.05 Consent to Jurisdiction. Each of Alberto-Culver and Spinco irrevocably
agrees that any legal action or proceeding with respect to this Agreement, the
transactions contemplated hereby, any provision hereof, the breach, performance,
validity or invalidity hereof or for recognition and enforcement of any judgment
in respect hereof brought by another party hereto or its successors or permitted
assigns may be brought and determined in any federal or state court located in
the State of Delaware, and each of Alberto-Culver and Spinco hereby irrevocably
submits with regard to any such action or proceeding for itself and in respect
to its property, generally and unconditionally, to the exclusive jurisdiction of
the aforesaid courts. Each of Alberto-Culver and Spinco hereby irrevocably
waives, and agrees not to assert, by way of motion, as a defense, counterclaim
or otherwise, in any action or proceeding with respect to this Agreement, the
transactions contemplated hereby, any provision hereof or the breach,
performance, enforcement, validity or invalidity hereof, (a) any claim that it
is not personally subject to the jurisdiction of the above-named courts for any
reason other than the failure to lawfully serve process, (b) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) to the fullest extent permitted by
Applicable Laws, that (i) the suit, action or proceeding in any such court is
brought in an inconvenient forum, (ii) the venue of such suit, action or
proceeding is improper and (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts.

 

8.06 Amendments. This Agreement cannot be amended except by a written agreement
executed by Alberto-Culver and Spinco; provided, that unless the Merger
Agreement shall have been terminated, (a) any such amendment that would
reasonably be expected to adversely affect (after giving effect to the Merger)
Regis or its shareholders (it being understood and agreed that any fees and
expenses incurred by Regis or any of its Subsidiaries in connection with the
review of any such proposed amendment shall not be deemed to adversely affect
Regis or its shareholders) executed prior to the Distribution Time shall be
subject to the prior written consent of Regis and (b) the parties hereto shall
notify Regis and its counsel in writing, in accordance with Section 10.2 of the
Merger Agreement, at least five Business Days prior to the making of any such
amendment prior to the Distribution Time.

 

8.07 Assignment. Neither party to this Agreement will (or permit any of its
Subsidiaries to) convey, assign or otherwise transfer any of its rights or
obligations under this Agreement, in whole or in part, except as contemplated in
Section 2.10 of the Merger Agreement or with the prior written consent of the
other party in its sole and absolute discretion; provided, that unless the
Merger Agreement shall have been terminated, any such assignment prior to the
Distribution Time shall be subject to the prior written consent of Regis. Any
conveyance, assignment or transfer requiring the prior written consent of the
other party pursuant to this Section 8.07 that is made without such consent will
be void ab initio. No assignment of this Agreement will relieve the assigning
party of its obligations hereunder. For purposes of clarity, Spinco may perform
any responsibility or exercise any right under this Agreement by causing such
responsibility or right to be undertaken or exercised, without limitation, by a
Spinco Subsidiary; provided, however, that Spinco shall be fully responsible to
Alberto-Culver for ensuring compliance by Spinco and the Spinco Group with the
applicable terms of this Agreement.

 

15



--------------------------------------------------------------------------------

8.08 Captions; Currency. The article, section and paragraph captions herein are
for convenience of reference only, do not constitute part of this Agreement and
will not be deemed to limit or otherwise affect any of the provisions hereof.
Unless otherwise specified, all references herein to numbered articles or
sections are to articles and sections of this Agreement and all references
herein to schedules are to schedules to this Agreement. Unless otherwise
specified, all references contained in this Agreement, in any schedule referred
to herein or in any instrument or document delivered pursuant hereto to dollars
or “$” shall mean United States Dollars.

 

8.09 Severability. If any provision of this Agreement or the application thereof
to any Person or circumstance is determined by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to Persons or circumstances other than those as to
which it has been held invalid or unenforceable, will remain in full force and
effect and will in no way be affected, impaired or invalidated thereby. If the
economic or legal substance of the transactions contemplated hereby is affected
in any manner adverse to any party as a result thereof, the parties will
negotiate in good faith in an effort to agree upon a suitable and equitable
substitute provision to effect the original intent of the parties, and, if the
parties are unable to agree upon a suitable and equitable substitute provision
to effect the original intent of the parties, prior to the Distribution Time,
the party so materially and adversely affected may terminate this Agreement.

 

8.10 Parties in Interest. This Agreement is binding upon and is for the benefit
of the parties hereto and their respective successors and permitted assigns.
This Agreement is not made for the benefit of any Person not a party hereto, and
no Person other than the parties hereto or their respective successors and
permitted assigns will acquire or have any benefit, right, remedy or claim under
or by reason of this Agreement.

 

8.11 Schedules. All schedules attached hereto are hereby incorporated in and
made a part of this Agreement as if set forth in full herein. Capitalized terms
used in the schedules hereto but not otherwise defined therein will have the
respective meanings assigned to such terms in this Agreement.

 

8.12 Waivers; Remedies. Any agreement on the part of a party hereto to waive the
performance by the other party of any of its covenants hereunder shall be valid
only if set forth in a written instrument signed on behalf of such party;
provided, that unless the Merger Agreement shall have been terminated, (a) any
such waiver that would reasonably be expected to adversely affect (after giving
effect to the Merger) Regis or its shareholders (it being understood and agreed
that any fees and expenses incurred by Regis or any of its Subsidiaries in
connection with the review of any such proposed waiver shall not be deemed to
adversely affect Regis or its shareholders) executed prior to the Distribution
Time shall be subject to the prior written consent of Regis and (b) the parties
hereto shall notify Regis and its counsel in writing, in accordance with Section
10.2 of the Merger Agreement, at least five Business Days prior to the making of
any such waiver prior to the Distribution Time. No failure or delay on the part
of either Alberto-Culver or Spinco in exercising any right, power or privilege
hereunder will operate as a waiver

 

16



--------------------------------------------------------------------------------

thereof, nor will any waiver on the part of either Alberto-Culver or Spinco of
any right, power or privilege hereunder operate as a waiver of any other right,
power or privilege hereunder, nor will any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.

 

8.13 Further Assurances. From time to time after the Distribution Time, as and
when requested by either party hereto, the other party shall execute and
deliver, or cause to be executed and delivered, all such documents and
instruments and shall take, or cause to be taken, all such actions as the
requesting party may reasonably request to consummate the transactions
contemplated by this Agreement.

 

8.14 Counterparts. This Agreement may be executed in separate counterparts, each
such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.

 

8.15 Performance. Alberto-Culver will cause to be performed and hereby
guarantees the performance of all actions, agreements and obligations set forth
herein to be performed by any Alberto-Culver Subsidiary. Spinco will cause to be
performed and hereby guarantees the performance of all actions, agreements and
obligations set forth herein to be performed by any Spinco Subsidiary.

 

8.16 Interpretation. Any reference herein to any federal, state, local, or
foreign law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise. For the purposes
of this Agreement, (a) words in the singular shall be held to include the plural
and vice versa and words of one gender shall be held to include the other gender
as the context requires, (b) the terms “hereof”, “herein”, and “herewith” and
words of similar import shall, unless otherwise stated, be construed to refer to
this Agreement as a whole and not to any particular provision of this Agreement
and (c) the word “including” and words of similar import when used in this
Agreement shall mean “including, without limitation”.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this agreement to be executed in
their names by a duly authorized officer as of the date first written above.

 

ALBERTO-CULVER COMPANY By:  

/s/ Gary P. Schmidt

--------------------------------------------------------------------------------

    Name: Gary P. Schmidt     Title: Senior Vice President & General Counsel
SALLY HOLDINGS, INC. By:  

/s/ Gary Winterhalter

--------------------------------------------------------------------------------

    Name: Gary Winterhalter     Title: President

 

18



--------------------------------------------------------------------------------

Schedule A

 

1. Michael Renzulli



--------------------------------------------------------------------------------

Schedule B

 

1. Richard Dowd

 

2. Bennie Lowery

 

3. James Maher

 

4. Gary Robinson

 

5. Raal Roos

 

6. Gary Winterhalter